Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162250                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 162250
                                                                   COA: 354321
                                                                   Oakland CC: 2018-269358-FC
  JAIME LYNN RIEGER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 19, 2020
  order of the Court of Appeals is considered. We DIRECT the Oakland County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2021
           t0525
                                                                              Clerk